Citation Nr: 1401586	
Decision Date: 01/13/14    Archive Date: 01/31/14

DOCKET NO.  07-22 822	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, Pennsylvania


THE ISSUES

1.  Entitlement to service connection for left knee disability claimed as gout.

2.  Entitlement to an initial compensable rating for deviated septum with surgery.

3.  Entitlement to an initial compensable rating for allergic rhinitis.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

E. Joyner, Counsel



INTRODUCTION

The Veteran s served on active duty from November 1984 to November 2004.  

This case comes before the Board of Veterans' Appeals (Board) on appeal from a September 2005 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Pittsburgh, Pennsylvania, which, in pertinent part, denied service connection for a left knee disability claimed as gout and granted service connection for deviated septum with surgery and allergic rhinitis, assigning a noncompensable rating for each disability, effective December 1, 2004.  The Veteran appealed the denial of service connection for a left knee disability claimed as gout and the noncompensable ratings assigned for deviated septum with surgery and allergic rhinitis.  

When the case was last before the Board in March 2011, the three issues currently before the Board were remanded for additional development.

The issue of entitlement to service connection for headaches as secondary to the service connected deviated septum with surgery and/or allegoric rhinitis has been raised by the record, but has not been adjudicated by the agency of original jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  

The issue of entitlement to service connection for a left knee disability claimed as gout is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  Throughout the initial evaluation period, the Veteran's deviated septum with surgery is manifested by 50 percent obstruction of the nasal passage on the left side; there is no evidence of 50 percent obstruction of the nasal passage on both sides or complete obstruction on one side.

2.  Throughout the initial evaluation period, the Veteran's allergic rhinitis is manifested by 50 percent obstruction of the nasal passage on the left; there is no evidence of polyps. 


CONCLUSIONS OF LAW

1.  The criteria for an initial compensable rating for deviated septum with surgery have not been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.321, Part 4, 4.7, 4.97, Diagnostic Codes 6502-6524 (2013).

2.  The criteria for an initial compensable rating for allergic rhinitis have not been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 33.321, Part 4, 4.7, 4.97, Diagnostic Codes 6522-6524 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duties to Notify and Assist

VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2013).  A March 2005 letter satisfied the duty to notify provisions, and the May 2007 notice letter which accompanied the statement of the case notified the Veteran of regulations pertinent to the establishment of an effective date and disability rating.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002); Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Significantly, once a claim for service connection has been substantiated, the filing of a notice of disagreement with the initial rating of the disability on appeal, as the Veteran did in August 2006 with respect to his service-connected deviated septum with surgery and allergic rhinitis, does not trigger additional 38 U.S.C.A. § 5103(a) notice.  Therefore, no further notice is necessary.  See id; Dunlap v. Nicholson, 21 Vet. App. 112 (2007); see also Goodwin v. Peake, 22 Vet. App. 128, 134 (2008).

With regard to the duty to assist, the claims file contains the Veteran's service treatment records, VA examination reports dated in May 2005 and April 2011, private treatment records, and the Veteran's statements in support of his claims.  The Board finds that the VA examinations are adequate because they were based on an examination of the Veteran and provided sufficient information to address the rating criteria for the disabilities on appeal.  38 C.F.R. § 3.159(c)(4); Barr v. Nicholson, 21 Vet. App. 303, 307 (2007). 

There is no indication in the record that any additional evidence relevant to the issues decided herein is available and not part of the claims file.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004).  As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of the case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 20 Vet. App. 537 (2006); see also Dingess/Hartman, 19 Vet. App. at 486. 

A remand by the Board confers on the claimant, as a matter of law, the right to compliance with the remand orders.  Stegall v. West, 11 Vet. App. 268, 271 (1998).  In this regard, the Board is satisfied as to compliance with the instructions from its March 2011 remand as to the two rating claims.  Specifically, the March 2011 Board remand instructed the RO contact the Veteran and request that he provide sufficient information and authorization to enable the RO to obtain any additional pertinent treatment records not currently of record.  In March 2011 and May 2011, the AMC sent the Veteran letters requesting authorization in order to obtain non-VA treatment records, and requesting information regarding any VA treatment.  The Veteran provided the requested authorization and subsequently private treatment records were obtained from Windber Medical Center, Alum Bank Community Health Center, UPMC Bedford Memorial, and Windbercare Physicians.  Additionally, the remand instructed the RO to provide the Veteran with a VA examination in order to determine the current level of severity of his service-connected deviated septum with surgery and allergic rhinitis and discuss the effect of the service-connected disabilities on the Veteran's employment.  The Board finds that the RO has complied with the Board's instructions and that the April 2011 VA examination report substantially complies with the Board's March 2011 remand directives.  Stegall, 11 Vet. App. at 268.

II. Analysis

Schedular Ratings

Disability ratings are determined by the application of the VA's Schedule for Rating Disabilities (Rating Schedule), which is based on the average impairment of earning capacity.  Separate diagnostic codes identify the various disabilities.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. Part 4 (2013).  Pertinent regulations do not require that all cases show all findings specified by the Rating Schedule, but that findings sufficient to identify the disease and the resulting disability and above all, coordination of the rating with impairment of function will be expected in all cases.  38 C.F.R. § 4.21 (2013); see also Mauerhan v. Principi, 16 Vet. App. 436 (2002).  Where the Rating Schedule does not provide for a noncompensable evaluation for a diagnostic code, a noncompensable evaluation shall be assigned when the requirements for a compensable evaluation are not met.  38 C.F.R. § 4.31 (2013).

The primary concern in a claim for an increased evaluation for service-connected disability is the present level of disability.  Although the overall history of the disability is to be considered, the regulations do not give past medical reports precedence over current findings.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  However, when an appeal is based on the assignment of an initial rating for a disability, following an initial award of service connection for this disability, the rule articulated in Francisco does not apply.  Fenderson v. West, 12 Vet. App. 119 (1999).  Instead, the evaluation must be based on the overall recorded history of a disability, giving equal weight to past and present medical reports.  Id.  VA has a duty to consider the possibility of assigning staged ratings in all claims for increase.  See Hart v. Mansfield, 21 Vet. App. 505 (2007). 

Service connection for both deviated septum with surgery and allergic rhinitis was granted in the September 2005 rating decision.  An initial noncompensable rating was assigned for deviated septum with surgery, effective December 1, 2004, under the provisions of 38 C.F.R. § 4.97, Diagnostic Code 6502 (2013).  An initial noncompensable rating was assigned for allergic rhinitis, effective December 1, 2004, under the provisions of 38 C.F.R. § 4.97, Diagnostic Code 6522.  

Under Diagnostic Code 6502, traumatic deviation of nasal septum warrants a 10 percent rating where there is 50 percent obstruction of the nasal passage on both sides or complete obstruction on one side.  

The medical evidence of record does not indicate that there is 50 percent obstruction of the nasal passage on both sides or complete obstruction on one side, in order to warrant a compensable rating for the service-connected deviated septum with surgery.  Notably, the May 2005 VA examination report indicates that the Veteran had mild obstruction on the left side.  It was specifically noted that he had about a 20 percent deviation of the septum in that direction.  The right nasal passage was noted to be widely patent.  Further, a July 2007 private treatment record notes that physical examination of the nose revealed membranes without inflammation or drainage.  Moreover, the April 2011 VA examination report indicates that the Veteran has partial obstruction of the left nares due to enlargement of the lower nasal turbinate, which is about 50 percent.  Based upon the evidence of record, there is not 50 percent obstruction of the nasal passage on both sides or complete obstruction on one side.  Therefore, a higher, 10 percent rating pursuant to Diagnostic Code 6502 is not warranted.

Under Diagnostic Code 6522 allergic or vasomotor rhinitis is rated as 10 percent disabling when it is manifested by a greater than 50 percent obstruction of both nasal passages or complete obstruction of one nasal passage without polyps.  A 30 percent disability rating is warranted when polyps are present.  38 C.F.R. § 4.97, Diagnostic Code 6522.

In order to receive a higher, 10 percent rating for the Veteran's allergic rhinitis, it must be shown that he has greater than 50 percent obstruction of both nasal passages or complete obstruction of one nasal passage without polyps.  As noted above, the medical evidence establishes only that the Veteran has 50 percent nasal obstruction on the left side, and no obstruction on the right.  Therefore, as there is no evidence of greater than 50 percent obstruction of both nasal passages or complete obstruction of one nasal passage without polyps, a higher 10 percent rating is not warranted for the service-connected allergic rhinitis under Diagnostic Code 6522.  The Board also points out that the April 2011 VA examiner specifically indicated that the Veteran does not have nasal polyps; therefore, a higher 30 percent rating is also not warranted for this disability under Diagnostic Code 6522.

The Board has also considered whether the Veteran could receive a compensable rating for either his deviated septum with surgery or allergic rhinitis under any other diagnostic code.  In this regard, the evidence does not reflect that the Veteran has one or two incapacitating episodes per year of sinusitis requiring prolonged (lasting four to six weeks) antibiotic treatment or three to six non-incapacitating episodes per year of sinusitis characterized by headaches, pain, and purulent discharge or crusting.  An incapacitating episode of sinusitis is defined as one that requires bed rest and treatment by a physician.  38 C.F.R. § 4.97, Diagnostic Code 6510-6514, at Note.  Notably, the April 2011 VA examiner indicated that the Veteran takes Claritin and Flonase daily.  He does not have purulent discharge or crusting and although he stated that two to three times a week during the summer time, he must leave work early or does not go to work due to daily sinus pressure and headaches, he does not require prolonged antibiotic treatment.  Thus, a compensable rating is not warranted for either disability when rated as analogous to sinusitis.

The evidence record also does not reflect (and the Veteran does not contend) that the Veteran has loss of part of the nose or scars of the nose, laryngitis, laryngectomy, aphonia, stenosis of the larynx, injuries to the pharynx, bacterial rhinitis, or granulomatous rhinitis.  Therefore a higher rating is not warranted under Diagnostic Codes 6504, 6515, 6518, 6520, 6521, 6523, or 6524.  

Because the evidence of record does not reflect that either the Veteran's deviated septum or his allergic rhinitis is manifested by symptoms warranting a compensable rating, the preponderance of the evidence is against his claims for increased initial ratings at any time during the appeal period for both of these claims.  See Fenderson, 12 Vet. App. at 126.  As such, the benefit of the doubt doctrine is inapplicable, and the claim must be denied.  See 38 C.F.R. § 5107(b); 38 C.F.R. §§ 3.102, 4.3; Gilbert, 1 Vet. App. at 54-56.

In reaching these conclusions, the Board acknowledges the Veteran's belief that his deviated septum with surgery and allergic rhinitis symptoms are more severe than the current disability evaluations reflect.  In this regard, the Board must consider the entire evidence of record when analyzing the criteria set forth in the ratings schedule.  While the Board recognizes that the Veteran is competent to provide evidence regarding his symptomatology and the Board has addressed the Veteran's reported symptoms, the Board finds that the medical evidence of record is more persuasive regarding whether he is entitled to a higher disability rating in accordance with the schedular criteria.  The VA examiners considered the Veteran's reported symptoms and provided the clinical findings to rate the Veteran's disability with respect to the rating criteria.  Therefore, the Board finds that the medical evidence is more persuasive than the Veteran's own statements regarding his increased symptomatology.

Other Considerations

An exceptional or unusual disability picture occurs where the diagnostic criteria do not reasonably describe or contemplate the severity and symptomatology of a veteran's service-connected disability.  Thun v. Peake, 22 Vet. App. 111, 115 (2008).  If there is an exceptional or unusual disability picture, then the Board must consider whether the disability picture exhibits other factors such as marked interference with employment and frequent periods of hospitalization.  Id. at 115-116.  When those two elements are met, the appeal must be referred for consideration of the assignment of an extraschedular rating to the Chief Benefits Director or the Director, Compensation and Pension Service, for consideration of an extraschedular evaluation.  38 C.F.R. § 3.321(b)(1) (2013).  Otherwise, the schedular evaluation is adequate, and referral is not required.  Thun, 22 Vet. App. at 116.

The Board finds that the schedular ratings for the Veteran's deviated septum with surgery and allergic rhinitis are adequate.  Ratings in excess of those assigned are provided for higher levels of severity of these disabilities, but for certain manifestations which the medical evidence reflects are not present in the Veteran's clinical picture.  The diagnostic criteria also adequately describe the severity and symptomatology of the Veteran's deviated septum with surgery and allergic rhinitis (obstruction, sinus headaches, etc.).  Therefore, the Veteran's disability picture is contemplated by the Rating Schedule, and no extraschedular referral is required.  In sum, the record does not reflect that the Rating Schedule is inadequate to contemplate the manifestations of his disabilities.  Thus, no extraschedular referral is required.

Finally, the Board is cognizant of Rice v. Shinseki, 22 Vet. App. 447 (2009), in which it was held that a claim for a total rating based on unemployability due to service-connected disability (TDIU), either expressly raised by the Veteran or reasonably raised by the record, involves an attempt to obtain an appropriate rating for a disability and is part of the claim for an increased rating.  In this case, the record indicates that the Veteran is currently employed full time as a claims representative for the Social Security Administration.  He has not argued, and the record does not otherwise reflect, that his service-connected disabilities at issue render him totally unemployable.  Accordingly, the Board concludes that a claim for TDIU has not been raised.


ORDER

Entitlement to an initial compensable rating for deviated septum with surgery is denied.

Entitlement to an initial compensable rating for allergic rhinitis is denied.



REMAND

The Board finds that a remand is necessary to ensure that due process is followed and that there is a complete record upon which to decide the Veteran's remaining claim so that he is afforded every possible consideration.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

If VA undertakes the effort to provide the Veteran with a medical examination or opinion, it must ensure that such exam is an adequate one.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  A medical opinion must support its conclusion with an analysis the Board can consider and weigh against other evidence in the record.  Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007).  Furthermore, a medical examination report must contain not only clear conclusions with supporting data, but also a reasoned medical explanation connecting the two.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  

In the March 2011 remand, the Board instructed the RO to afford the Veteran a VA examination in order to ascertain the nature and likely etiology of any current left knee disorder, to include gout.  The examiner was instructed to identify any current diagnosis regarding the left knee.  For any diagnosed left knee disability, the examiner was instructed to state whether it is at least as likely as not that such disability is due to service.  The examiner was instructed to discuss the Veteran's documented medical history and any assertions regarding whether the Veteran's left knee disorder is due to service.  Finally, the examiner was instructed to provide a full and complete rationale for all opinions expressed.

In April 2011 the Veteran underwent a VA examination.  The examiner indicated that the Veteran was diagnosed with left knee pain secondary to gout, nonservice-connected, and history of gout.  The examiner then indicated that, as to the Veteran's left knee disorder, the Veteran had no trauma or injury to his left knee in service, that he had redness and swelling of his knee two weeks after he was discharged from the service, and that he was diagnosed with gout at that time.  The examiner also indicated that the "left knee disorder is not a service connected condition" and "that his gout is not a result of his left knee disorder."  

Initially, the Board is unsure of what "left knee disorder" the examiner is referring to when the examiner states that the Veteran's "gout is not a result of his left knee disorder."  In this regard, gout seems to be the only diagnosis; yet, this statement seems to indicate that there is another diagnosis of a different "left knee disorder."  Additionally, the VA examiner provided no rationale for the opinion that the left knee pain, which was secondary to gout, was not service-connected.  The examiner failed to discuss the Veteran's many statements that he had a history of left knee pain while in the Air Force, as documented in the January 2005 private treatment record from UPMC Bedford Memorial.  Moreover, the examiner did not address the Veteran's contentions that due to his surgery for the deviated septum in service, he was not allowed to exercise for several weeks, which he feels allowed for the buildup of uric acid crystals, which in turn caused the initial attack of gout, which was diagnosed shortly after his discharge from service.  Therefore, a remand is required for a medical opinion based upon an accurate review of the Veteran's contentions and documented medical history, and one that includes a complete rationale.

Accordingly, this issue is REMANDED for the following actions:

1.  Return the claims file, to include a copy of this remand, to the April 2011 VA examiner.  After a review of the record on appeal, to include any evidence added to the record since the April 2011 VA examination, the examiner should provide answers to the following questions:

a.  Provide all diagnoses regarding the Veteran's left knee.  Specifically, clarify the "left knee disorder" diagnosis referred to in the "Discussion and Opinion" section of the April 2011 VA examination report.   

b.  For all diagnosed left knee disabilities, state whether it is at least as likely as not (50 percent probability or more) that such diagnosis had its onset in active duty or was otherwise caused by active duty.

In providing answers to the above questions, the examiner should comment on and/or take note of the fact that the Veteran is competent to report on the observable symptoms of his left knee pain while on active duty and since that time even if his service treatment records were negative for symptoms of or a diagnoses of the problems.

The examiner should also comment on the Veteran's contentions that due to his in-service surgery for a deviated septum, he was unable to exercise for weeks thereafter, and such inactivity allowed for the build-up of uric acid crystals in his left knee (during service), resulting in his diagnosis of gout just months after service.

The examiner should also take note of the fact that the Board can only accept an opinion by the VA examiner that he cannot provide answers to the above questions if the limits of medical knowledge have been exhausted as opposed to when the inability to provide the requested opinions is due to the need for further information or testing.  The examiner should also take note of the fact that in order for the Board to rely upon a statement that the above examiner cannot provide answers to the above questions without resort to mere speculation, it must be clear that the procurable and assembled data was fully considered and the basis for the opinion must be provided. 

In providing answers to the above questions, the examiner is advised that the term at least as likely as not does not mean within the realm of possibility.  Rather, it means that the weight of medical evidence both for and against a conclusion is so evenly divided that it is medically sound to find in favor of causation as to find against causation.  More likely and as likely support the contended causal relationship; less likely weighs against the claim. 

2.  After completing the above action, and any additional development deemed necessary, readjudicate the Veteran's remaining claim on appeal.  If the benefit on appeal remains denied, a supplemental statement of the case must be provided to the Veteran and his representative.  After the Veteran and his representative have had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



______________________________________________
RYAN T. KESSEL
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


